DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2021 has been entered.
Claims 1, 23, and 29 have been amended, and claims 9-17, 21-22, 27 and 30 have been canceled.  Claims 3-5 and 7-8 remain withdrawn, and claims 1-2, 6, 23-24, 26, and 28-29 remain under consideration herein.  Applicant’s amendments and arguments have been thoroughly reviewed and have overcome the prior rejections of claims under 35 USC 112(b) and 35 USC 112 (d) (in view of applicant’s clarifying amendments), although the claims remain indefinite for the reasons given below.   Claims 1-2, 6, 23-24, 26, and 28-29 remain rejected for the reasons given below.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is non-final.
Election/Restrictions
Applicant's election with traverse of Group I, and of the species of “a module 5 gene which is either RACGAP1 or TPX2, and a module 6 gene which is either NEK11 or IFT88”, in the reply filed on January 14, 2020 is again acknowledged.  
Claims 3-5 and 7-8 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 14, 2020.
Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

While it is noted that the claims remain under consideration as directed to the particular elected genes noted above, in the interest of compact prosecution, and in light of the most recent amendment of independent claim 1, claim 1 and its dependent claims are rejected for the reasons given below (as gene combinations presently withdrawn from consideration may later become eligible for rejoinder should allowable subject matter be identified).  
Claims 1-2, 6, 23, 24, 26, and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2, 6, 23, 24, 26, and 28-29 are indefinite over the recitation in the claims of Ensembl ID numbers in independent claim 1 (e.g., “ENSG00000129951”, and dozens of other such identifiers).  Such identifiers do not have a fixed, definite meaning, 
Claim Rejections - 35 USC § 103
Claims 1-2, 6, 23-24, 26, and 28-29 remain rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al (International Journal of Oncology 50:365 [Feb 2017]; previously cited) in view of Beane et al (Clinical Cancer Research 23(17):5091 [Sept 2017; online May 2017]; cited in IDS) and Alaa et al (Lung Cancer 72:303-308 [2011]; previously cited).
Independent claim 1 as amended (new language is underlined) is drawn to a method of “treating bronchial premalignant lesions in a subject” comprising “administering: i. a bronchoscopy-based procedure to survey the central airway and a chest CT scan; and ii. at least one anti-proliferative drug” to a subject “presently lung-cancer free, but having bronchial premalignant lesions, and determined to have at least one of: an increased level of expression of at least one module 5 gene in a sample obtained from the subject comprising morphologically-normal cells as compared to a non-proliferative lesion reference level, wherein module 5 comprises” the list of gene set forth in claim “and a decreased level of expression of at least module 6 gene in a sample obtained from the subject comprising morphologically-normal cells as compared to a non-proliferative lesion reference level, wherein module 6 comprises” the list of wherein the sample is a bronchial brushing obtained from the right of left mainstem bronchus, an endobronchial biopsy, endobronchial brushing sample, large airway biopsy, large airway brushing sample, nasal epithelial cells or sputum”.  Again, the claims are under consideration as directed to the elected species, which requires a module 5 gene selected from RACGAP1 and TPX2, and a module 6 gene selected from NEK11 and IFT88; the claims as written only require a subject determined to have “at least one of” increased RACGAP1, increased TPX2, decreased NEK11, or decreased IFT88; the instant rejection addresses the embodiment of increased TPX2. 
Schneider et al disclose that overexpression of a group of five genes in lung tumor tissues as compared to corresponding normal tissues is associated with poor prognosis; among the genes taught by Schneider et al is TPX2 (see entire reference).  More particularly, Schneider et al disclose assaying expression levels of TPX2 in such samples from several hundred patients encompassing patients with both adenocarcinoma (AC) and squamous cell carcinoma (SCC), including patients who have been treated with chemotherapy, a type of “anti-proliferative” drug therapy (see entire reference, particularly page 366, and page 367, right column-page 368, including Table 1).  It is noted that the corresponding normal tissues of Schneider et al constitute a type of “non-proliferative lesion reference”.
Schneider et al thus teach subjects exhibiting increased TPX2 gene expression relative to a corresponding reference control, in association with lung cancer (including both AC and SCC); Schneider et al also disclose administering chemotherapy – which 
Schneider et al do not teach detection of increased TPX2 gene expression in a “sample comprising morphologically-normal cells” from a subject “presently lung cancer free, but having bronchial premalignant lesions”, wherein the sample is of the type specified in the amended claims (as well as dependent claims 23-24); Schneider et al also do not teach administering “a bronchoscopy-based procedure to survey the central airway and a chest CT scan” to subjects.  With further regard to the dependent claims, Schneider et al also fail to teach a subject who is known to be “a smoker or a former smoker”, as specified in claim 26, and do not teach performing a bronchoscopy procedure and a chest CT scan at the intervals specified in dependent claims 28-29.  
Beane et al disclose procedures for testing gene expression levels in “normal appearing bronchial mucosa” from smokers both with and without premalignant lesions (PMLs), and teach that many significant differences in gene expression were identified in subjects with PMLs as compared to those without (see entire reference); this sample type meets the requirements of amended independent claim 1.   Beane et al disclose obtaining their samples via bronchial brushing (see page 5092, left column, as well as page 5093, right column), and thus teach samples meeting the requirements of claims 23-24 and 26, and the determining of gene expression levels therein.  While Beane et al do not explicitly teach detection of TPX2 levels in their samples, Beane et al do teach that they identified altered expression in their samples of “genes differentially expressed between lung tumor tissue (primarily squamous) and normal lung tissue in three different” established datasets, stating that their results “support the concept that early 
	In view of the teachings of Beane et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Schneider et al so as to have further tested and determined the presence in subjects of increased TPX2 expression in samples of the types specified in the claims, and also to have practiced such steps on smokers or former smokers with lung cancer.  Given Beane et al’s teaching that their findings of altered gene expression in bronchial brushing samples were consistent with what occurs in squamous cell carcinoma, an ordinary artisan would have been motivated to have made such a modification for the benefit of monitoring subjects undergoing lung cancer treatment for indications of cancer metastasis (such as in a previously unaffected lung).  As a result of performing such further steps and identifying at least some subjects exhibiting spread of their cancer to other sites in either lung - as would reasonable be expected given the general poor prognosis of lung cancer, particularly of lung cancer exhibiting elevated TPX2 expression, as taught by Schneider et al - an ordinary artisan will have performed a method meeting all requirements of the present claims, with the exception of the requirement for a chest CT scan.  
	Alaa et al teach monitoring lung cancer patients with preinvasive bronchial lesions via both bronchoscopy and chest CT scans, with the former being performed 
	In view of the teachings of Alaa et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Schneider et al in view of Beane et al so as to have also performed a bronchoscopy based survey of the airway and a chest CT scan at regular intervals, such that the combined teachings of Schneider et al, Beane et al and Alaa et al suggest the invention of the amended claims.  An ordinary artisan would have been motivated to have performed such further testing for the benefit of earlier detection of cancer recurrence, as suggested by Alaa et al.  It is further noted that the timing of the further testing taught by Alaa et al meets the requirements of new claims 28-29 (and it is also noted that an ordinary artisan would have been motivated to have undergone both further tests together at approximately the 6 month time point simply as a matter of convenience).  Alaa et al’s teachings also would have suggested to a practitioner (such as an oncologist) to have instructed a patient to undergo such further testing for the benefits taught by Alaa et al, thereby meeting the requirements of new claim 29.
	With further regard to dependent claim 2, the elected invention under consideration (specifically, the TPX2 gene) is addressed above in the body of the 
The reply of March 16, 2021 traverses the prior rejection of claims based upon the same combination of references on the following grounds.  
First, the reply states that “Applicant objects to the characterization of Beane as teaching that expression in bronchial brushing samples was consistent with what occurs in cancer”, referencing the (previously considered) Beane Declaration (August 13, 2020) as establishing that “only 1.3% of ‘cancer tissue markers’ were differentially regulated in the relevant bronchial brushing samples” (Reply page 13).  Applicant argues that this “does not support a conclusory statement that the expression changes are ‘consistent’ with one another” as “Dr. Beane found that very small number of markers displayed similar behavior in the two sample types” (Reply page 13).  This argument has been thoroughly considered but is not persuasive. The rejection is based not upon the Beane reference alone (or on the later provided Beane Declaration), but on the combined teachings of the cited prior art references Schneider et al, Beane et al, and Alaa et al. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the present case, the primary reference Schneider et al discloses a group of only five genes exhibiting elevated expression in association with poor lung cancer prognosis, which group includes TPX2; further, the Conclusion of the Abstract of the 
Second, the reply notes that the claims have been amended to narrow the types of samples employed in the claimed invention (both with regard to the subject type and the type of sample obtained from the subject) (Reply pages 13-14).  The reply states that neither Beane nor Schneider “suggests that there is a reasonable expectation that any given gene which is differentially regulated in lung cancer tissue will also be differentially regulated in the morphologically normal samples recited in claim 1” (again referring to the Beane Declaration) (Reply page 14).  Applicant urges that a reasonable expectation of success in lacking, stating that “even if there was a motivation to cherry-pick TPX2 from Schneider’s teachings to combine it with Beane....one of skill in the art would have been more than 98% certain of failure” (Reply page 14).  This argument has been thoroughly considered, but is not persuasive.  The gene grouping of Schneider et al only includes 5 genes; while selection from a group of hundreds or 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744.  The examiner can normally be reached on Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634